The Chancellor decided that under the provisions of the R. S., (part 3, ch. 1, tit. 2, art. 4, § 128, being 2 R. S. 187, § 128,) the complainant may have a clause inserted in the *common order of reference, of course, directing the master to examine the complainant as to any payments that may have been made to him, or to any person for his use, on account of the demand mentioned in the bill, and which ought to be credited on such demand. But the Chancellor intimated that on a reference under the section next preceding the one above referred to, (i. e., 2 R. S. 186, 7, § 127,) the complainant could not be examined by the master, except by the order of the court made on a special application.